Citation Nr: 0837367	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-04 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus 
disability.

2.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated 50 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The October 2004 rating decision denied entitlement to 
service connection for tinnitus disability, and assigned a 30 
percent disabling rating to service-connected PTSD, effective 
September 2, 2003.  A notice of disagreement was filed in 
February 2005.  Per a January 2006 rating decision, a 50 
percent disability rating was assigned to PTSD, effective 
January 24, 2005.  A statement of the case was issued in 
January 2006, and a substantive appeal was received in 
January 2006.


FINDINGS OF FACT

1.  Tinnitus disability was not manifested during the 
veteran's military service or for many years thereafter, nor 
is tinnitus disability otherwise related to the veteran's 
service.

2.  For the period prior to January 24, 2005, the veteran's 
PTSD has been productive of social impairment, with depressed 
mood, anxiety, suspiciousness, chronic sleep impairment, and 
nightmares. 

3.  For the period from January 24, 2005, the veteran's PTSD 
has been productive of occupational and social impairment, 
with reduced reliability and productivity due to such 
symptoms as impairment of short- and long term memory; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  




CONCLUSIONS OF LAW

1.  Tinnitus disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
PTSD prior to January 24, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 9411 (2007).

3.  The criteria for entitlement to a disability evaluation 
in excess of 50 percent for the veteran's service-connected 
PTSD from January 24, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in June 2004.  
The letter predated the October 2004 rating decision.  See 
id.  The VCAA letter notified the veteran of what information 
and evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 
2004).  The June 2004 letter has clearly advised the veteran 
of the evidence necessary to substantiate his service 
connection and increased rating claims. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the June 2004 VCAA notice fully informed 
the veteran that he may submit medical evidence as well as 
lay observations and employer statements in support of his 
claim.  The veteran has reported to examiners the effect his 
disability has on his daily activities and employment.  Such 
statements demonstrate that he had actual knowledge of the 
requirements for an increased rating.  Further, the veteran 
is represented by a national service organization, which 
would have actual knowledge of the information necessary to 
substantiate the veteran's claim.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the United States Court of 
Appeals for the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.")  
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date with regard to his service connection claim, and the 
type of evidence necessary to establish an effective date 
with regard to an increased rating claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot, and as the preponderance of the evidence is 
against entitlement to an increased disability rating, any 
questions as to the appropriate effective date to be assigned 
are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains several reports 
of VA examinations performed with regard to his increased 
rating claim, and an August 2004 VA examination report with 
regard to his service connection claim.  The examination 
reports obtained are thorough and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service medical records are devoid of any complaints or 
diagnosis of tinnitus.  The veteran initially claimed 
entitlement to service connection for tinnitus in May 2004, 
asserting that he had tinnitus as a result of acoustic trauma 
of small arms firing and other loud trauma suffered in 
combat.

A January 2004 VA outpatient treatment record reflects 
complaints of ringing in his ears since 1975.

The veteran underwent a VA audiological consultation in March 
2004 wherein he complained of tinnitus in both ears.  He 
reported the onset of tinnitus 12 years prior.  He denied 
hearing loss, early pain/drainage/surgery, aural fullness, 
vertigo, family history of hearing loss, and known history of 
toxic medication.  He reported a history of noise exposure.  
During his 8 years in the Navy, he reported being exposed to 
gunfire while wearing some hearing protection.  He reported 
that he was a right hand shooter.  He denied any post-service 
noise exposure.  Audiometric testing revealed that hearing 
was within normal limits.  The examiner explained different 
factors related to the onset of tinnitus and general 
suggestions for coping with tinnitus.  

In August 2004, the veteran underwent a VA examination.  The 
veteran reported that during his 8 years in the Navy he spent 
all of his time aboard a ship.  He reported that hearing 
protection was not used on the job.  He reported that his 
left ear was exposed to more noise than his right in certain 
aspects of his job.  He denied history of noise exposure 
outside of military service, history of ear surgery, ear 
infection, dizziness, vertigo, and head trauma.  He described 
tinnitus as a constant pinging sound in both ears.  It was 
most noticeable in quiet environments and it began 20 to 25 
years ago.  He reported that his wife thinks he has hearing 
loss.  Upon audiometric testing, he had a mild to moderate 
sensorineural hearing loss in the left ear only.

With regard to the etiology of his tinnitus, the examiner 
noted the veteran's contention that his tinnitus was caused 
by exposure to acoustic trauma from being a gunner's mate 
gunner.  The examiner opined that the veteran's tinnitus is 
less likely as not caused by or a result of military noise 
exposure.  The examiner reasoned that there are no complaints 
of ear problems such as hearing loss or tinnitus at discharge 
in 1968; the claim has been denied in the past based on lack 
of evidence; the medical record states that the tinnitus 
onset was 12 years ago which was actually 24 years after the 
veteran left military service; and, there is nothing in the 
medical or scientific literature that would support the 
contention for a long-delayed onset of tinnitus as a result 
of noise exposure.

Upon review of the evidence of record, there is no documented 
tinnitus in service, no initial complaints of tinnitus until 
many years after separation from service, and a VA examiner 
who opined that the veteran's tinnitus was not due to 
acoustic trauma experienced during military service.  The 
Board accepts the VA opinion as being the most probative 
medical evidence on the subject since it was based on a 
review of historical records, and provides a detailed 
rationale for such opinion.  See Boggs v. West, 11 Vet. App. 
334 (1998).  The Board also notes that the veteran has been 
inconsistent as to the initial manifestation of his tinnitus, 
reporting in January 2004 that his tinnitus manifested in 
1975, 8 years after separation from service; reporting in 
March 2004 that his tinnitus manifested 12 years prior, 
approximately 24 years after separation from service; and, 
reporting in August 2004 that his tinnitus manifested 20 to 
25 years prior, which still constitutes between 11 and 16 
years after separation from service.  As the VA examiner 
explained, there is nothing in the medical or scientific 
literature that would support the contention for a long-
delayed onset of tinnitus as a result of noise exposure.  It 
is also relevant that the veteran claimed entitlement to 
service connection for bilateral hearing loss in May 1992 and 
March 2002, and did not claim tinnitus disability.  This 
suggests that he may not have had tinnitus at that time.

The absence of any evidence of tinnitus for many years after 
discharge from service constitutes negative evidence tending 
to disprove the claim that the veteran developed tinnitus as 
a result of in-service noise exposure, which resulted in 
chronic disability thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  The lack of any evidence of tinnitus for decades 
between the period of active duty and the evidence showing 
tinnitus is itself evidence which tends to show that no 
tinnitus was incurred as a result of service.  Moreover, 
there is no medical evidence showing that tinnitus manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from active service, and therefore 
service connection for tinnitus may not be presumed to have 
had its onset in service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also, Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

The "absence" of evidence or "negative" evidence of any 
tinnitus during service in this case is supported by 
affirmative evidence which tends to show that no current 
tinnitus was incurred during that time.  Such affirmative 
evidence consists of the separation examination report which 
showed no complaints of tinnitus and which indicated a normal 
clinical audiological evaluation.  Although the veteran has 
asserted that his tinnitus is due to acoustic trauma in 
service, the fact remains, however, that the veteran did not 
complain of tinnitus during service, and has not provided any 
medical evidence, whatsoever, showing treatment for tinnitus 
until January 2004.  This is affirmative evidence that the 
veteran did not sustain tinnitus disability during active 
duty or that acoustic trauma in service, if any, did not 
result in chronic tinnitus.

Thus, the Board concludes that the preponderance of the 
evidence is against a finding that his current tinnitus is as 
a result of noise exposure during service.

The Board has considered the veteran's own lay statements to 
the effect that his tinnitus is causally related to his 
active service; however, it is noted that there is no medical 
evidence of record to support such a theory and the veteran 
has not been shown to have the medical expertise necessary to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The negative clinical and documentary 
evidence post-service for many years is more probative than 
the remote assertions of the veteran.  As noted above, the 
lack of continuity of treatment may bear in a merits 
determination on the credibility of the evidence of 
continuity of symptoms by lay parties.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997)

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issues adjudicated by this decision.  38 
U.S.C.A. § 5107(b).

II.  Increased rating

Service connection for PTSD was established effective March 
20, 2002, and a 10 percent disability rating was assigned.  
In May 2004, the veteran filed an increased rating claim for 
his service-connected PTSD, and a 30 percent disability 
rating was assigned effective September 2, 2003, and a 50 
percent disability rating was assigned, effective January 24, 
2005.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Turning to the rating criteria for PTSD, the Board first 
observes that the symptoms listed in VA's general rating 
formula for mental disorders are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  

An evaluation of 30 percent is warranted for PTSD with 
occupational and social impairment with occasional decreased 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often, chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

An evaluation of 50 percent is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See Id.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
Id.

For purposes of considering the evidence in connection with 
the PTSD issue, the Board notes that the Global Assessment of 
Functioning (GAF) scale is a scale from 0 to 100, reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) ("DSM-IV") (100 representing superior functioning 
in a wide range of activities and no psychiatric symptoms).  
See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF scored of 
31-40 indicates some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A GAF of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning.  A GAF of 51-60 denotes 
moderate symptoms (e.g. flat affect, circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A GAF of 61-70 denotes 
some mild symptoms (e.g. depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.

In September 2003, the veteran sought initial VA outpatient 
treatment.  He reported depressed mood that started 15 to 20 
years prior and he reported that his depression had been 
getting worse.  He reported that sleep is quite disrupted and 
reported only dosing rather than having any real sound sleep.  
He reported occasionally thinking that the world would be 
better off without him but would never do anything about it.  
He denied any homicidal ideation.  He reported hearing voices 
that are just chatter.  He reported some anxiety but denied 
panic attacks.  On mental status examination, his affect was 
pleasant; mood was dysphoric; and, concentration was 
diminished.

In November 2003, he sought VA outpatient treatment.  On 
mental status examination, he was oriented times three; 
affect was pleasant; mood was unchanged; concentration was 
fair to good; thought process was linear; he denied suicidal 
or homicidal ideation; appetite was fair; sleep disrupted; he 
reported nightmares with nightsweats; and he denied use of 
drugs or alcohol.  He reported that he had seen little 
results from his medication.  In addition to the nightmares 
and nightsweats, he reported hypervigilance especially in 
crowds, hyperarousal to noises, and anxiety and 
suspiciousness around others.  He denied panic attacks.  

A January 2004 VA outpatient treatment record reflects the 
veteran's reports of poor sleep, difficulty staying asleep, 
nightmares, intrusive thoughts, hyperstartle, hypervigilance, 
little socializing, agitation, irritability, poor 
concentration and attention, and depression.  He reported 
that he used to get angry very easily before he started 
medication.  He belongs to a church and attends but does not 
really socialize with anyone.  He reported that he never 
talks to anyone for more than five minutes.  He denied any 
other social activities.  On mental status examination, he 
was cooperative and polite; oriented as to time, place, and 
person; intellectual/cognitive functioning was intact; 
proverb interpretation was appropriate; performance on 
calculations was adequate; memory was good; recall was 
adequate; mood was slightly dysphoric; affect was slightly 
constricted; he denied suicidal or homicidal ideation; speech 
was slow and soft; thinking process was logical and coherent; 
content of thought was appropriate; insight was fair; and, 
judgment was intact.  The examiner diagnosed PTSD and 
assigned a GAF score of 58.  The examiner summarized his 
problems as poor sleep, difficulty staying asleep, 
nightmares, intrusive thoughts, hyperstartle, hypervigilance, 
little socializing, agitation, irritability, poor 
concentration and attention, depression, and anger.

In June 2004, the veteran underwent a VA examination.  It was 
noted that he had worked for the Federal Government until his 
retirement in 1994.  He reported current employment with 
parks and recreation between 25 and 29 hours per week.  He 
has been married for 41 years and six children.  He denied 
any drinking, drugs, suicide attempts, or violence.  His 
medications consisted of Effexor, Trazodone and Elavil.  On 
mental status examination, he had no delusions or 
hallucinations; his eye contact was good; there were no 
suicidal or homicidal thoughts; he demonstrated an ability to 
maintain his hygiene; he was alert and fully oriented; there 
was no memory loss or impairment; there was no obsessive or 
ritualistic behavior; his rate and flow of speech was normal 
despite having had a laryngectomy.  There was no evidence of 
panic attacks.  He reported that his sleep has been poor.  He 
also reported nightmares about being invaded and picking up 
body parts.  He reported his sleep was helped somewhat with 
the medications.  He reported some mild irritability and 
hypervigilance.  The examiner diagnosed PTSD, and assigned a 
GAF score of 65.  The examiner stated that the veteran 
appeared to be essentially the same as he was when he was 
seen in December 2002.  The records suggest that there may be 
some slight worsening with his poor sleep.  He has been able 
to work and receives a retirement, and he continues to work 
about three quarters of the time.

In January 2005, correspondence was sent to VA from the 
veteran's treating VA therapist/psychologist.  The examiner 
outlined the findings at the January 2004 intake visit.  The 
examiner stated that the veteran has more difficulty 
maintaining his job than initially noted and his current GAF 
would be lowered to 51.  He has participated in outpatient 
psychotherapeutic and medication treatment program, attending 
group and individual psychotherapy and regular medication 
management.  He takes Venlafaxine for mood, Trazodone for 
sleep, and Amitriptyline for pain.  Although he has benefited 
some from treatment, he continues to be unable to work full 
time and has difficulty maintaining his part-time job.  He 
continues to have poor sleep, nightmares, intrusive thoughts, 
hyperstartle, hypervigilance, avoidance, irritability, 
agitation, and difficulty with concentration and attention.  
Even though he does go to church and bible study, he rarely 
interacts socially with the church members and does not 
discuss any personal issues with them.  It is not thought 
that he would be able to maintain his part-time job much 
longer, and he is not capable of working full-time.  The 
examiner opined that his PTSD is considered to be 
significantly disabling.

In November 2006, the veteran underwent a VA examination.  He 
reported nightmares about his Vietnam experiences; sleep 
disturbance; and flashbacks.  He reported that the flashbacks 
were occurring more often at the end of his day when he was 
done working with the children and would be going to do his 
paperwork.  He would get sudden visual images of his wartime 
experiences and these would last for 10 or 15 minutes at a 
time.  Since then, he reported retiring, and the flashbacks 
were occurring less, about twice per week.  He reported a low 
level general nervousness on a fairly frequent basis.  As to 
any trigger reactions, he reported that certain images on 
television and certain things about crime scenes on 
television or war news are particularly upsetting to him.  He 
tends to avoid crowds, ball games, and malls.  He is not 
usually wary or extra cautious when he is out and about 
unless he happens to be in an area in which unpredictable 
behavior or crime might occur.  Over a long period of time, 
he feels some of his symptoms are better and some tend to 
come and go; some are worse.  He worked for 24 years and 
retired in 1994.  He went to work for parks and recreations 
for 10 and a half years and resigned in September 2006.  He 
reported that this was apparently related to some symptoms 
and that he was daydreaming too much.  He was becoming too 
irritated by the children and their behaviors and he was 
becoming too snappy in his responses.  He said that this was 
taken notice of by his supervisor and commented upon.  This 
eventually led to his decision to resign.  Previous to that 
time, he had been doing fairly good on the job.  With regard 
to his family, he reported that his wife complained of his 
irritability and difficulty getting along with, but not often 
as she tends to be quiet and complain little.  At home, he 
helps about the house doing fix-ups such as painting and 
plumbing.  He is active in church, going to church on 
Sundays, going to bible studies on Wednesdays, church 
brotherhood meetings twice per month, and helps out with 
cleaning up and other chores and repairs.  He is able to go 
out and about without any significant symptomatic 
limitations.  He goes to appointments, stores, and banks 
without trouble.  His socialization appears to be mostly 
limited to family and church peers.  On mental status 
examination, he was calm, pleasant and alert.  Intelligence 
appeared to be in the average range.  He appeared to be in 
good spirits with no obvious manifestations of anxiety or 
depression during the examination.  Thought processes were 
well organized with no evidence of psychotic content or 
process.  Formal mental status testing revealed a bit of 
slowing.  The examiner diagnosed PTSD, and assigned a GAF 
score of 63.

The Board will initially determine whether a disability 
rating in excess of 30 percent is warranted prior to January 
24, 2005.  After reviewing the evidence on file prior to 
January 24, 2005, to include VA outpatient treatment records 
and VA examination reports, the Board is compelled to 
conclude that a disability rating in excess of 30 percent is 
not warranted.  Prior to January 24, 2005, the veteran's PTSD 
was essentially manifested by depressed mood, anxiety, 
chronic sleep impairment, nightmares, hypervigilance, and 
social detachment.  Nevertheless, VA examination reports, 
along with VA outpatient records, do not reveal occupational 
and social impairment with deficiencies in most areas due to 
PTSD symptoms listed in the schedular criteria for a 50 
percent rating (outlined above).  He reported working in a 
part time capacity for parks and recreation, and a good 
relationship with his spouse.  Mental status examinations, 
while revealing a mood of dysphoria, overall revealed that he 
was oriented to time, place, and person, his memory was good, 
his insight was fair, and judgment was intact.  During this 
time period, there were no subjective complaints or objective 
findings of circumlocutory, circumstantial or stereotyped 
speech, panic attacks, difficulty in understanding complex 
commands, impairment of short and long-term memory, impaired 
judgment, impaired abstract thinking, or disturbances of 
motivation and mood.  While a January 2004 VA outpatient 
treatment record reflects a GAF score of 58 indicative of 
moderate symptoms, the  June 2004 VA examination report 
reflects a GAF score of 65 which is indicative of mild 
symptoms.  A GAF score reflects merely an examiner's opinion 
of functioning levels and in essence represents an examiner's 
characterization of the level of disability that by 
regulation is not, alone, determinative of the appropriate 
disability rating.  See Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  Nevertheless, it is noted that a disability 
rating depends on evaluation of all the evidence, and an 
examiner's classification of the level of a psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage disability rating 
to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  
In the Board's view, the demonstrated symptomatology does not 
reflect any such difficulties, other than mild to moderate 
findings prior to January 24, 2005.  Thus, the objective 
characteristics described do not meet the criteria for a 50 
percent disability rating prior to January 24, 2005.  

For the period from January 24, 2005, based on a review of 
the January 2005 correspondence from his VA treating 
physician, and November 2006 VA examination report, the Board 
finds that the 50 percent disability rating assigned 
adequately compensates him for his PTSD symptomatology.  For 
this period, the veteran's PTSD continued to be manifested by 
depressed mood, anxiety, chronic sleep impairment, 
nightmares, hypervigilance, and social detachment, but he 
also reported flashbacks, and per his January 2005 VA 
treating physician he was having a difficult time maintaining 
his part-time employment.  Likewise, the November 2006 VA 
examination report reflects that he had quit his part-time 
employment as a result of experiencing daydreaming and 
irritability while working with children.  Moreover, on 
mental status examination, he was a bit slow on memory 
testing, although he still seemed to be of average 
intelligence; in good spirits; with well organized thoughts; 
and no psychotic content or process.  At that time, the 
examiner assigned a GAF score of 63 which is indicative of 
mild symptoms, although the Board notes that his treating 
physician had assigned a GAF score of 51 which is indicative 
of moderate symptoms.  In light of his difficulty maintaining 
his employment, and memory issues, the Board agrees with the 
RO's determination that a 50 percent disability rating is 
warranted.  

However, a 70 percent disability rating is not warranted 
because although the veteran apparently exhibits 
hypervigilance, he is not prone to panic attacks; there have 
been no demonstrated obsessional rituals which interfere with 
his routine activities; his speech is not intermittently 
illogical, obscure, or irrelevant; there has been no 
demonstrated near-continuous panic or depression to a degree 
affecting his ability to function independently, 
appropriately and effectively; impaired impulse control is 
not shown (such as unprovoked irritability with periods of 
violence); there is no indication of spatial disorientation, 
or neglect of personal appearance and hygiene.  The 
demonstrated symptomatology consistently reflects that the 
veteran's PTSD is manifested by difficulty in social and 
occupational functioning, but without deficiencies in most 
areas as required under Code 9411.  Indeed, the veteran has 
consistently been fully oriented and was able to establish 
rapport with examiners.  The objective evidence of record 
does not show occupational and social impairment rising to 
the level required for a 70 percent disability rating under 
the rating criteria.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations, have also been 
considered, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his service-connected PTSD has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization to warrant extraschedular consideration.  
The Board notes that the veteran voluntarily retired from 
full time employment of over two decades in the 1990s, and 
thereafter secured part-time employment.  While acknowledging 
that he has left such employment, the Board observes that his 
difficulty maintaining such employment was considered in 
assigning the 50 percent disability rating effective January 
24, 2005.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992), and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The assigned scheduler ratings 
are intended to represent the average impairment in earning 
capacity resulting from service-connected disability.  38 
C.F.R. § 4.1.  Thus, the Board finds that extraschedular 
consideration is not warranted based on any difficulty 
maintaining employment.  Additionally, the evidence does not 
show any hospitalizations due to his PTSD.  Under these 
circumstances, the Board finds that the evidence of record 
does not support a basis to render impractical the 
application of the regular rating schedule standards.  The 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board finds the veteran's PTSD symptomatology is fully 
contemplated by the 30 percent disability rating prior to 
January 24, 2005, and 50 percent disability rating from 
January 24, 2005.  The Board finds that there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for tinnitus disability is 
not warranted.  Entitlement to a disability rating in excess 
of 30 percent for PTSD prior to January 24, 2005, is not 
warranted.  Entitlement to a disability rating in excess of 
50 percent for PTSD from January 24, 2005, is not warranted.  
The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


